DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3, lines 4-7: This claim is about automatically identified system events, but these lines refer to patient events and user input.
 	Claim 4, last 4 lines: Same issue as above.
 	Claims 12-13: Same issues as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2013/0053722).
 	Regarding claims 1, 8-10, 17-19, Carlson discloses the same invention as claimed, including obtaining, by processing circuitry and from a first memory, brain signal information representative of electrical activity of a brain of a patient over a period of time (Figure 8: 801, 802, 840; Figure 9: 910; Figure 14; Paragraphs 109-112, 154), obtaining, by the processing circuitry, stimulation parameter information comprising one or more values of a stimulation parameter that at least partially defines electrical stimulation delivered to a portion of the brain of the patient during the period of time (Figure 8: 810, 820; Figure 9: 920; Figure 14), and outputting, for display by a user interface, a graph comprising a first trace of the brain signal information for the period of time and a second trace of the one or more values of the stimulation parameter for the period of time (Figures 8, 9, 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2013/0053722) in view of Giftakis 1 (US 2009/0083070).
 	Regarding claims 2, 11, 20, Carlson does not disclose patient events as recited.  However, Giftakis 1 teaches obtaining patient events via user input (Figures 3, 4) and displaying respective patient event markers on a graph (Figures 15-16), in order to allow a clinician to review patient event history for therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson as taught by Giftakis 1 to include patient events as recited, in order to allow a clinician to review patient event history for therapy adjustments.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2013/0053722) in view of Giftakis 2 (US 2011/0245629).
Regarding claims 3, 12, Carlson does not disclose system identified events as recited.  However, Giftakis 2 teaches obtaining system identified events (Figure 5: patient postures) and displaying respective system event markers on a graph (Figure 5), in order to allow a clinician to review patient event history for therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson as taught by Giftakis 2 to include system events as recited, in order to allow a clinician to review patient event history for therapy adjustments.

Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2013/0053722) in view of Giftakis 1 (US 2009/0083070) and Giftakis 2 (US 2011/0245629).
 	Regarding claims 4, 13, Carlson does not disclose patient events as recited.  However, Giftakis 1 teaches obtaining patient events via user input (Figures 3, 4) and displaying respective patient event markers on a graph (Figures 15-16), in order to allow a clinician to review patient event history for therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson as taught by Giftakis 1 to include patient events as recited, in order to allow a clinician to review patient event history for therapy adjustments.
Further regarding claims 4, 13, Carlson does not disclose system identified events as recited.  However, Giftakis 2 teaches obtaining system identified events (Figure 5: patient postures) and displaying respective system event markers on a graph (Figure 5), in order to allow a clinician to review patient event history for therapy adjustments.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson and Giftakis 1 as taught by Giftakis 2 to include system events as recited, in order to allow a clinician to review patient event history for therapy adjustments.

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2013/0053722) in view of Stanslaski (US 2018/0085586).
 	Regarding claims 7, 16, Carlson does not disclose thresholds or limits as recited.  However, Stanlaski teaches displaying upper and lower thresholds for brain signal information and lower and upper limits for stimulation parameter values (Figure 4), in order to better assess the stimulation therapy and patient response status.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson as taught by Stanslaski to include thresholds and limits as recited, in order to better assess the stimulation therapy and patient response status.
Allowable Subject Matter
Claims 5-6, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2020/0139113) shows displaying both sensed brain signals and stimulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792